Citation Nr: 0428257	
Decision Date: 10/14/04    Archive Date: 10/19/04

DOCKET NO.  01-00 142A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs 
Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an  initial (compensable) rating for 
sarcoidosis.

2.  Entitlement to service connection for residuals of a 
kidney stone.

3.  Entitlement to service connection for a right shoulder 
disorder.


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel.



INTRODUCTION

The veteran had active service from May 1974 to July 1998.

These matters  come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA).  , Regional Office (RO) in Washington, 
DC the  Board notes that, as of January 2004, correspondence 
to the veteran has originated out of the Pittsburgh, 
Pennsylvania, RO, which now, apparently has jurisdiction over 
the matters on appeal.  .

Because  the veteran has contested the initial rating 
assigned following the grant of service connection for 
sarcoidosis, the Board has styled that issue in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119 
(1999).

In June 2004, the veteran applied, in writing, to submit 
additional evidence for the Board's consideration.  See 
38 C.F.R. § 20.1304 (2003).  A Veterans Law Judge (VLJ) 
granted an extension to July 16, 2004.  The veteran submitted 
additional evidence only as concerns the issue of entitlement 
to service connection for a right shoulder disorder, which is 
addressed in the remand following the decision.  .  However, 
the veteran has indicated a need for  an additional delay of 
indefinite duration to submit additional evidence on the 
claim for an initial compensable evaluation for his 
sarcoidosis and the claim for service connection for 
residuals of a kidney stone.  In light of the fact that there 
is an examination report pertinent to each of these issues of 
record, the absence of a specified period of time for the 
requested additional delay, and the fact that the only 
proffered reason for the delay being the veteran's inability 
to forward additional information "because of the lack of 
time," and the fact that the "additional information" is 
not further described, good cause for an additional delay has 
not been shown.  Id.

The Board's decision on the claim for an initial compensable 
rating sarcoidosis, and the claim for service connection for 
residuals of a kidney stone is set forth below.  The claim 
for service service connection for a right shoulder disorder 
is REMANDED to the RO via the Appeals Management Center in 
Washington, DC.  VA will notify the veteran if further 
action, on his part, is required.


FINDINGS OF FACT

1.  The veteran's sarcoidosis manifests with occasional night 
sweats and clear lungs auskultatorily.  Deep inspiration does 
not produce cough, and there is vesicular respiration over 
both lungs.  There are no murmurs, and bilateral lungs are 
unremarkable on palpation and sonorous on percussion.

2.  Pulmonary involvement with persistent symptoms requiring 
chronic low dose (maintenance) or intermittent 
corticosteroids has not been more nearly approximated.

3.  An October 1987 Report of Medical Examination for 
Periodic Physical Examination reflects the examiner noted a 
history of a right renal stone in September 1987, no sequela.  
The Report of Medical Examination reflects that the veteran's 
genitourinary system was assessed as normal.  Urinalysis 
reflected no abnormalities, and the veteran was deemed 
physically qualified for worldwide duty.

4.  A January 1991 Report of Medical Examination reflects no 
entry of history of renal pathology, and the genitourinary 
system was assessed as normal.

5.  There is no evidence of complaints, findings, or 
treatment for, a kidney stone or residuals within one year of 
the veteran's retirement from active service.

6.  A May 2000 VA fee basis examination noted no renal 
pathology.

7.  A private October 2000 examination report reflects a 
diagnosis of right kidney stone.  The report is silent on 
etiology.

8.  There is no medical evidence establishing a medical 
relationship between a right kidney stone and the veteran's 
active military service.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
sarcoidosis have not been met.  38 U.S.C.A. § 1155, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
 4.3, 4.7, 4.97, Diagnostic Code (DC) 6846 (2003).

2.  The criteria for service connection for a residuals of a 
right kidney stone have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1133, 1137, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), became effective 
after the veteran filed his claim in September 1998.  The 
VCAA redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  Regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2003), implement the VCAA.  The 
Secretary of Veterans Affairs has determined that the VCAA is 
applicable to all claims filed before the date of enactment 
and not yet final as of that date.  66 Fed. Reg. 45,629 
(2001); Opinion of The General Counsel (VAOPGCPREC) 7-2003 
(November 19, 2003).  Thus, the VCAA applies to the veteran's 
claim.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  In consideration of all relevant 
factors, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement in this case was 
harmless error for the reasons specified below. 

First, the RO did not commit error via the initial 
adjudication, as the VCAA notice requirement did not exist at 
that time.  Id.  Second, the RO continued to develop the 
veteran's case after the initial adjudication throughout the 
appeal period.  Third, in a letter dated in January 2004 
(letter), the RO informed the veteran of the VCAA, the 
evidence needed to support his claims, and VA's duty to 
assist him.  As to who would obtain what evidence, the letter 
informed the veteran that the RO would obtain all federal 
records he identified and all private records he identified.  
The letter also detailed the evidence and records already 
obtained and associated with the veteran's claim file by 
referencing the statement of the case and supplemental 
statement of the case (SSOC).

The Board finds that the January 2004 letter substantially 
meets the notice requirements of the VCAA.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C. § 5103(c)); 38 C.F.R. § 3.159(b)(1) 
(2003); OPVAGCPREC 1-2004 (February 24, 2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board notes that the 
letter does not specifically inform the veteran to send the 
RO the evidence he had in his possession.  See Pelegrini, 18 
Vet. App. 112 .  The Board finds this oversight harmless, in 
that the case already was in the perfected appeal stage and, 
except for a pending examination, was deemed by the parties 
as fully developed.  The claim file reflects the veteran's 
awareness of this fact by virtue of his having sent the RO 
reports of examinations which he arranged on his own, and by 
virtue of his requesting additional time to obtain evidence 
and forward it to the Board.  Thus, the Board has very 
probative evidence that the post-adverse adjudication VCAA 
notice letter in fact fully informed the veteran, as 
evidenced by the manner in which he has continued to pursue 
development of his claim.  See Valiao v. Principi, 17 Vet. 
App. 229, 231-32 (2003); Huston v. Principi, 17 Vet. App. 
195, 203 (2003) ("it is not for the Secretary or this Court 
to predict what evidentiary development may or may not result 
from such notice").  Accordingly, in light of VCAA notice 
having been provided, and the fact that the veteran has 
continued to develop his claim after receipt of the VCAA 
notice, the Board finds no prejudice to the veteran by virtue 
of his having received notice after the initial adjudication.  
Pelegrini; see also Conway v. Principi, 353 F.3d 1369, 1373-
74 (Fed. Cir. 2004).

As concerns the duty to assist, the RO arranged for fee basis 
examinations in Europe where the veteran resides and obtained 
the SMRs.  All records obtained or generated have been 
associated with the claim file.  Further, as noted, the 
veteran received a delay in order to allow him to present 
additional evidence.  Significantly, neither the veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any additional, existing evidence that 
has not been obtained.  The Board this finds that VA has 
complied with the duty to assist the veteran with the 
development of his claim.  See 38 C.F.R. § 3.159(c) (2003).

II.  Analysis

Historically, the veteran applied for service connection in 
September 1998.  A September 2000 rating decision granted 
service connection for sarcoidosis and assigned an initial, 
noncompensable evaluation, effective August 1, 1998.  The 
same rating decision denied service connection for kidney 
stone residuals and a right shoulder injury.

A..  Higher Initial rating For Sarcoidosis

The SMRs reflect that, in March 1984, the veteran was 
diagnosed with pulmonary sarcoidosis, Stage I.  Providers 
assessed the veteran's prognosis as good, and suggested only 
periodic pulmonary evaluation, to include a chest x-ray.  
Overall, the veteran's prognosis was noted to be quite good, 
with regression of the disease or no progression considered 
quite likely.

A March 1986 Report of Medical Examination for Periodic 
Physical reflects that the veteran's pulmonary function tests 
and chest x-ray were normal.  His sarcoidosis was noted as in 
remission, and his lungs and chest were assessed as normal.  
An October 1987 Report of Medical Examination reflects the 
same findings.  A January 1991 Report of Medical Examination 
assessed the veteran's lungs and chest as normal.  His 
history of sarcoidosis was not even noted.

The Board notes that the SMRs do not include any Reports of 
Medical Examination after 1991, to include the absence of a 
Report of Medical Examination for Retirement.

At the May 2000 VA fee basis examination, the veteran 
reported that his lungs felt fine and he could jog again, 
though he reported that he still has night sweats.  Physical 
examination revealed the lungs to be clear auskultatorily 
bilaterally.  There was no cough, to include upon deep 
inspiration.  There was vesicular respiration over both lungs 
and there were no attendant murmurs.  Bilateral lungs were 
unremarkable on palpation and sonorous on percussion.  The 
chest x-ray did not show any infiltrative pulmonary 
processes, effusion, or signs of congestion.  The examiner's 
impression was status post-sarcoidosis with increased 
bronchovascular pattern close to the hili, and spotty shadows 
in the right pulmonary apex.  The examiner rendered a 
diagnosis of status post-pulmonary sarcoidosis.

In his November 2000 notice of disagreement, received by the 
RO in December 2000, the veteran asserted that he has had a 
chronic cough for more than six months, and he currently was 
being medicated with chronic low dose medication, and he 
provided a copy of a prescription.  The veteran asserts that 
he meets the requirement for a 30 percent evaluation.

In a statement attached to his substantive appeal, the 
veteran related that, because he deemed the May 2000 fee 
basis examination to be of poor quality, he arranged for an 
examination at a military facility in Germany.  The November 
2000 Report of Physical Examination reflects that the 
veteran's lungs and chest are assessed as normal.  There are 
no notations as concerns the veteran's sarcoidosis.

The veteran submitted an October 2000 private examination 
report with his January 2001 substantive appeal.  The report 
reflects that an arterial blood gas analysis measured at 
hyper-anemic ear lobe was interpreted as showing slight 
respiratory partial insufficiency with normal ventilation.  
Diffusion capacity measured with single breath procedure 
reflected normal findings for the age.  The examiner rendered 
a diagnosis of peribronchitis in the lingula with no 
functional change in the existing sarcoidosis, and 
recommended Flutide 250 inhalation powder disc as therapy.  
The examiner did not note the frequency with which the 
inhaler was to be used.

After receipt of the veteran's submission with his 
substantive appeal, the RO arranged for another examination 
to further assess the current severity of the veteran's 
sarcoidosis.  In a letter dated in January 2002, the RO 
informed the veteran that the RO was arranging an examination 
for him.  He also was advised in that letter that his claim 
could be disallowed or he could receive less compensation if 
he did not report.  There is no record in the claim file of 
this letter being returned as undelivered.  An electronic 
message from an official at the American Consulate General in 
Germany reflects that, in March 2004, the veteran related 
that he was unhappy with the physician who conducted the 2000 
fee basis examination, so an examination was arranged with 
another physician.  The official advised that the alternate 
physician attempted to contact the veteran three times 
without success.  The RO forwarded the file to the Board for 
appellate review of the evidence of record.

In a letter to the Board dated in June 2004, the veteran 
related that he was endeavoring to obtain additional 
information on the appeal of the evaluation of his 
sarcoidosis and the denial of service connection for the 
residuals of a kidney stone.  The information was not 
otherwise described, and the veteran did not assert that 
distance of the location of a putative examiner was an issue 
as concerns this issue.

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is the propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of whether "staged rating" is appropriate is 
required.  See Fenderson, 12 Vet. App. at 126. 

When entitlement or continued entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b) or (c) of this section as appropriate. 
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  For purposes of this section, 
the terms examination and reexamination include periods of 
hospital observation when required by VA.  When a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be 
rated based on the evidence of record.  When the examination 
was scheduled in conjunction with any other original claim, 
a reopened claim for a benefit which was previously 
disallowed, or a claim for increase, the claim shall be 
denied.  38 C.F.R. §§ 3.655(a), (b) (2003).

Considering the record in light of the above-noted criteria, 
the Board finds that the medical evidence of record does not 
show that the veteran's sarcoidosis has more more nearly 
approximated the level of impairment required for a 
compensable evaluation at any point since the effective date 
of the grant of service connection. 
The next higher evaluation above a noncompensable evaluation 
is 30 percent.  Sarcoidosis which manifests pulmonary 
involvement with persistent symptoms requiring chronic low 
dose (maintenance) or intermittent corticosteroids allows an 
evaluation of 30 percent.  See 38 C.F.R. § 4.97, DC 6846 
(2003).

As noted, there is no record of a physical examination at 
the veteran's retirement.  Nonetheless, the Board notes 
that, the May 2000 fee basis examiner did not diagnose any 
active pulmonary sarcoidosis pathology or prescribe any 
medication.  The report of the November 2000 examination 
which the veteran arranged on his own does not even note his 
history of sarcoidosis.  The Board also notes that, although 
the examiner who conducted the October 2000 private 
examination prescribed inhalant therapy, the diagnosis 
reflected that there was no functional change in the 
existing sarcoidosis.

There also is the fact that an  examination which that have  
provided additional insight into the severity of the 
condition did not occur.   While the claim file does not 
reflect a situation of the veteran not reporting for a 
firmly scheduled examination, he did object to attending the 
initial examination scheduled, and an alternate examiner was 
unable to contact him on three occasions.  There is no 
record in the claim file of the veteran having asserted that 
the location of the examiner presented a problem.  Thus, the 
Board does not deem it prejudicial to determined the issue 
on the evidence of record.  

All of the existing diagnoses reflect no functional change 
in the veteran's sarcoidosis.  Further, the October 2000 
private examination report reflects a past history of 
chronic irritated cough but does not reflect a finding of a 
current cough or irritated cough.  Thus, but for the 
prescription for the inhalant, there is no essential 
conflict with the May 2000 fee basis examination.  Further, 
the prescription does not reflect the examiner's assessment 
of the frequency with which the inhalant should be used.  
The Board finds that the medical evidence of record does not 
show the veteran's sarcoidosis to manifest persistent 
symptoms which require chronic low dose maintenance or 
intermittent corticosteroids, and therefore, it does not 
more nearly approximate an evaluation of 30 percent.  See 
38 C.F.R. § 4.3, 4.7, 4.97, DC 6846 (2003).

For all the foregoing reasons, there is no basis for staged 
rating pursuant to Fenderson, and the claim for a higher 
evaluation must denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim for a higher initial 
evaluation, that doctrine is not applicable in the instant 
appeal. See 38 U.S.C.A § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2003); Gilbert,  v. Derwinski, 1 Vet. App. 49, 53- 56 
(1990).

II.  Service connection for kidney stone residuals

A March 1987 Report of Medical Examination for Periodic 
Physical Examination reflects the veteran was treated for a 
right renal stone in September 1987.  The Report reflects 
the veteran's genitourinary system was assessed as normal.

The veteran's January 1991 Report of Medical History 
reflects that the examiner noted the 1987 kidney stone and 
recorded no sequela.  The January 1991 Report of Medical 
Examination  assessed the veteran's genitourinary system as 
normal.

The May 2000 fee basis examination report reflects the 
veteran reported no flank pain or bladder disturbances, 
except for frequent urination, and that his urine had been 
clear since the 1987 episode.   Physical examination of the 
kidneys revealed no flank pain bilaterally.  The examiner 
rendered a diagnosis of urolithiasis, 1 episode in 1987.

The October 2000 private examination report reflects that a 
sonogram of the kidneys showed a 1.5 cm cystic structure 
with small calcification at the edge.  The examiner rendered 
a diagnosis of concretion with local blockage, a cyst with 
border calcitration.  The examiner did not render an opinion 
as to the etiology of the findings, and he did not examine 
the veteran's other body systems.

The Board incorporates here by reference, the evidence in 
Part I on the RO's efforts to arrange another examination, as 
well as the veteran's request for a second delay for 
submission of additional evidence.  In addition to addressing 
the veteran's sarcoidosis, the RO also attempted to arrange 
another examination to seek a nexus opinion on the renal 
findings of the October 2000 examination.

Service connection may be established for disability 
resulting from injury or disease incurred in or aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).  Present disability resulting from 
disease or injury in service is required to establish 
entitlement to service connection. Degmetich v. Brown, 104 F. 
3d 1328 (Fed. Cir. 1997).  When making a determination of 
service connection, VA must administer its regulations under 
a broad and liberal interpretation consistent with the facts 
in each case.  38 C.F.R. § 3.303(a) (2003). Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).  

Certain chronic diseases, to include kidney calculi, are 
presumed to be service connected if they manifest to a 
compensable degree (10 percent or more) within a prescribed 
period (one year) following discharge from service.  This 
presumption is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 2002); 
38 C.F.R. 3.307, 3.309 (2003).    


The Board discussed the legal standards applicable where a 
claimant does not report for a medical examination above in 
Part I and incorporates them here by reference.

The October 2000 private examination report appears to show 
the veteran to have a current kidney stone, but it does not 
reflect an opinion of etiology, or otherwise provide any 
connection of that finding with the veteran's in-service 
kidney stone episode.  Further, as noted, the veteran's SMRs 
do not reflect any then current kidney stone pathology but 
note only a history of a kidney stone.  Kidney stones may be 
service connected on a presumptive basis if they sufficiently 
manifest within one year of release, discharge, or 
retirement, from active service.  See  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (2003).  The veteran retired from 
active service in July 1998.  There is no medical evidence of 
record of a kidney stone having manifested by July 1999.  
Thus, the veteran's kidney stone may not be service connected 
on a presumptive basis, which means that there must be 
competent evidence that the veteran's current kidney stone is 
medically related to his renal episode during n active 
service, or is otherwise related to this active military 
service.

The state of the evidence of record is that there is no 
medical nexus opinion of record, as the October 2000 
examination report is silent on etiology or nexus.  The Board 
notes that the examination for which the examiner 
unsuccessfully tried to arrange with the veteran may have 
provided the nexus.  See 38 C.F.R. § 3.655(a), (b) (2003).  
However, the current evidence of record does not show 
establish a medical relationship between the veteran's kidney 
stone and any incident of his military service.  See 
38 C.F.R. § 3.303 (2003).

The Board has considered the veteran's assertions.  While the 
Board does not doubt the sincerity of his belief that his 
current kidney stone is medically related to service, as a 
layperson without the appropriate medical training and 
expertise, the veteran simply is not competent to provide a 
probative opinion on a medical matter.  A layperson such as 
the veteran can certainly testify about his in-service 
experiences and current symptoms; however, he is not 
competent to diagnose himself as having a disability, or to 
provide a medical opinion linking such disability to service.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").

For all the foregoing reasons, the claim for service 
connection for kidney stone residuals must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as competent  medical evidence simply does not support the 
claim for service connection, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53-56.    




ORDER

An initial compensable rating for sarcoidosis is denied.

Service connection for residuals of a kidney stone is denied.


REMAND

After a VLJ granted the veteran a delay to submit additional 
evidence, as indicated in the Introduction above (see 
38 C.F.R. § 20.1304 (2003)), the veteran submitted an undated 
private medical report from C.S.F., MD.  Dr. F referenced the 
veteran's brief notation on a January 1991 Report of Medical 
History to that effect that he had experienced recent right 
shoulder pain, untreated to date, and a January 1991 medical 
finding of bicipital tendonitis.  On the basis of this 
medical evidence and the veteran's reported history that the 
pain originated from a parachute jump, during which he landed 
on his shoulder, Dr. F opined that the veteran's bicipital 
tendonitis is related to that incident.

The SMRs reflect entries in October 1983 and November 1983 
where the veteran presented with complaints of right 
shoulder area pathology which was identified as right 
axillary lymph node pathology.  A subsequent biopsy was 
analyzed as showing positive right axillary lymph node.  The 
November 1983 entry reflects a finding of otherwise negative 
axillary supraclavicular.

A June 1985 entry in the SMRs reflect the veteran presented 
with a complaint of pain in the right shoulder area.  
Physical examination revealed no symptoms or findings of a 
musculoskeletal nature.

The veteran's right shoulder disorder is not subject to 
presumptive service connection.  Nonetheless, service 
connection is allowable if the condition is medically linked 
to the veteran's active military service.  38 C.F.R. § 3.303 
(2003).

Although the veteran submitted Dr. F's report to the Board 
for consideration on the decision on his appeal, the veteran 
did not waive initial RO consideration of the report.  In 
Disabled American Veteran (DAV), et al v. Secretary of 
Veterans Affairs (Secretary), 327 F.3d 1339 (Fed. Cir. 2003), 
the United States Court of Appeals for the Federal Circuit 
held that, in the absence of a waiver by the appellant, the 
Board does not have the statutory authority to consider 
additional evidence it in its decision without first 
remanding the case to the agency of original jurisdiction, in 
this case, the RO.  In the DAV decision, the Federal Circuit 
invalidated a provision of 38 C.F.R. § 19.9 (2002) purporting 
to confer upon the Board the jurisdiction to adjudicate 
claims on the basis of evidence developed by the Board but 
not reviewed by the RO.  While that decision did not 
specifically invalidate section 20.1304 (which does not 
currently require a waiver), a remand of this matter is 
nonetheless warranted to ensure that all due process 
requirements are met. 

Accordingly, the matter remaining on appeal is hereby 
REMANDED to the RO for the following:

1.  The RO should review and consider 
Dr. F's report and any and all other 
evidence submitted since the last SSOC 
on the issue of entitlement to service 
connection for a right shoulder 
disorder.

2.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeal for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C.       §§ 5109B, 
7112).



		
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



